Title: To Thomas Jefferson from Stephen Thacher, 25 August 1803
From: Thacher, Stephen
To: Jefferson, Thomas


          
            Sir, 
            Kennebunk August 25, 1803
          
          The subscriber takes the liberty, in the most respectful manner, to solicit the honor of being permitted to present to the President of the United States the oration which he now presumes to enclose to him.
          Sir, may a private individual, be allowed, with sentiments of profound veneration to embrace the Father of his country, & be indulged in the freedom of communicating to the President the name of his most obedient and most humble servant
          
            
              Stephen Thacher
            
          
        